               Case 1:20-cv-03592-RA Document 41 Filed 07/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 ANTIONIA PEARSON,                                                   DOC#:
                                                                     DATE FILED:
                              Plaintiff,

                         v.                                             20-CV-3592 (RA)

 CITY OF NEW YORK DEPARTMENT OF                                              ORDER
 EDUCATION, EMARILIX LOPEZ, and
 PETER IANNIELLO,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On July 27, the Court received from Plaintiff a request for a two week extension to file her

amended complaint. Dkt. 40. That request is granted. Plaintiff shall file her amended complaint no

later than August 16, 2021. If she fails to file an amended complaint by August 30, 2021, the Court will

dismiss this action with prejudice.

         The Clerk of Court is respectfully directed to mail a copy of this order to the Plaintiff.

SO ORDERED.

Dated:      July 29, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
